99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnnie L. HARRINGTON, Petitioner-Appellant,v.ATTORNEY GENERAL OF NORTH CAROLINA, Respondent-Appellee.
No. 95-7654.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 24, 1996.Decided:  Oct. 21, 1996.

Bruce Tracy Cunningham, Jr., CUNNINGHAM, DEDMOND, PETERSEN & SMITH, Southern Pines, North Carolina, for Appellant.  Clarence Joe DelForge III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellee.
Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Johnnie L. Harrington, a North Carolina prisoner, seeks to appeal the district court's orders denying relief on his habeas corpus petition filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, and denying his Fed.R.Civ.P. 59(e) motion.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error in the denial of § 2254 relief.  Nor did we find an abuse of discretion in the court's denial of Harrington's Rule 59(e) motion.  Accordingly, Harrington's argument that counsel rendered ineffective assistance does not merit issuance of a certificate of probable cause.   See Barefoot v. Estelle, 463 U.S. 880, 893 (1983) (stating standards for granting certificates of probable cause).  We therefore deny a certificate of probable cause and dismiss the appeal.  To the extent that a certificate of appealability is required, we deny such a certificate.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED